  Case 20-81848     Doc 36     Filed 04/01/21 Entered 04/01/21 16:01:43        Desc Main
                                Document     Page 1 of 14



                     UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                             ROCKFORD DIVISION
In re                                   )
                                        ) Case No: 20-81848
Roberto Velez,                          ) Chapter: 13
Felicia Figueroa,                       )
                Debtors.                ) Judge: Hon. Thomas M. Lynch

                                  NOTICE OF MOTION
TO: See attached service list
        PLEASE TAKE NOTICE that on April 29, 2021 at 09:00 A.M. or soon thereafter
as I may be heard, I shall appear before the Honorable Thomas M. Lynch, or any judge
sitting in that judge's place, and present the motion of Toyota Motor Credit Corporation
("Movant"), to Modify the Automatic Stay, a copy of which is attached.
      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:
      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.
      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. Then enter the meeting ID and password.
      Meeting ID and password. The meeting ID for this hearing is 160 291 5226 and
the password is 852255. The meeting ID and password can also be found on the judge's
page on the court's web site.
       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment date.
If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
                                              BONIAL & ASSOCIATES, P.C.
                                              /s/ Wesley T. Kozeny
                                              Wesley T. Kozeny / # 6199471
                                              12400 Olive Blvd, Suite 555
                                              St. Louis, Missouri 63141
                                              Phone: (314) 991-0255
                                              Fax: (314) 991-6755
                                              ILBK@BonialPC.com
                                              Attorney for Toyota Motor Credit
                                              Corporation



mwsNtcMfrILN00                                                                     3522-N-7294
  Case 20-81848      Doc 36      Filed 04/01/21 Entered 04/01/21 16:01:43     Desc Main
                                  Document     Page 2 of 14


                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of this notice and the attached motion was served on each
entity shown on the attached list at the address shown and by the method indicated on
the list on April 1, 2021.


                                              Respectfully Submitted

                                              /s/ Wesley T. Kozeny
                                              Wesley T. Kozeny


                                        Service List:

Debtor's Attorney                          via Electronic Notice via CM/ECF
David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090


Chapter 13 Trustee                         via Electronic Notice via CM/ECF
Lydia Meyer
P.o. Box 14127
Rockford, Illinois 61105-4127

US Trustee                                 via Electronic Notice via CM/ECF
Office of the U.S.Trustee
175 W. Jackson Boulevard, Room A1335
Chicago, Illinois 60604


Debtors                                    via U.S. Mail
Roberto Velez
386 Ambassador Circle,, Unit J
Crystal Lake, Illinois 60014


Felicia Figueroa
386 Ambassador Circle,, Unit J
Crystal Lake, Illinois 60014




mwsCOSNtcILN00                                                                  3522-N-7294
  Case 20-81848         Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43     Desc Main
                                  Document     Page 3 of 14



                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 ROCKFORD DIVISION
In re                                             )
                                                  ) Case No: 20-81848
Roberto Velez,                                    ) Chapter: 13
Felicia Figueroa,                                 )
                Debtor(s).                        ) Judge: Hon. Thomas M. Lynch
                                                  )
                       MOTION FOR RELIEF FROM AUTOMATIC STAY
        COMES NOW Toyota Motor Credit Corporation, its subsidiaries, affiliates,

predecessors in interest, successors and/or assigns ("Movant"), through the undersigned

counsel, pursuant to Federal Rules of Bankruptcy Procedure 4001 and 9014, and states

as follows in support of its Motion herein:

        REQUIRED STATEMENT (Form G-4) IS ANNEXED HERETO AND FILED

        HEREWITH AS REQUIRED BY LOCAL RULE 4001-1

        1.     On November 08, 2020, the Debtor(s), above-named, filed a voluntary

petition in Bankruptcy under Title 11, Chapter 13, U.S.C., in the United States Bankruptcy

Court, for the Northern District of Illinois.

        2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

151, 157 and 1334 and applicable local rules. This is a core proceeding pursuant to 28

U.S.C. Section 157(b)(2). Venue is proper in this District under 28 U.S.C. Section 1409(a).

        3.     The Debtor(s), Roberto Velez and Felicia Figueroa, ("Obligor(s)") are

indebted to Movant pursuant to a Retail Installment Contract (the "Debt Obligation"). A

copy of the Debt Obligation is attached hereto and incorporated herein as Exhibit A.

Movant is entitled to enforce the Debt Obligation.

        4.     As security for repayment of the Debt Obligation the Obligor(s) have

pledged      certain     collateral   described   as   2018    TOYOTA       RAV4,     VIN:

mwsUnivMFR0000                                                                   3522-N-7294
  Case 20-81848       Doc 36    Filed 04/01/21 Entered 04/01/21 16:01:43        Desc Main
                                 Document     Page 4 of 14



2T3RFREV4JW767586 ("Collateral"). A copy of the proof of perfection of Movant's

interest is in the Collateral ("Security Interest") is attached hereto and incorporated herein

as Exhibit B.

       5.       All rights and remedies under the Debt Obligation and Security Interest have

been assigned to the Movant by the terms of the Debt Obligation itself.

       6.       As of March 31, 2021, the outstanding indebtedness owed to Movant less

any partial payments or suspense balance is $33,707.07.

       7.       As of March 31, 2021, the value of the Collateral is $21,275.00. The basis

for this value is NADA estimate of value. A copy of said valuation is attached hereto as

Exhibit C.

       8.       The following chart sets forth the number and amount of contractual

payments due pursuant to the terms of the Debt Obligation and proposed or confirmed

Plan that have been missed by the Debtor as of March 31, 2021:

   Number of            From              To          Monthly                  Total
    Missed                                            Payment                 Missed
   Payments                                           Amount                 Payments
       3             01/29/2021       03/29/2021         $670.00              $2,010.00
                        Less partial payments (suspense balance):                 $0.00
                                                            Total:            $2,010.00
       9.       The address to which payments are to be made to Servicer as agent for

Movant is:

                Toyota Motor Credit Corporation
                P.O. Box 9490
                Cedar Rapids, Iowa 52409-9490
       10.      Cause exists for relief from the automatic stay under 11 U.S.C. §362(d) for

the following reasons:

                a.    11 U.S.C. §362(d)(1) - For cause in that payments required to be

                      made by Obligors to Movant are not being made as required by the

mwsUnivMFR0000                                                                      3522-N-7294
 Case 20-81848     Doc 36        Filed 04/01/21 Entered 04/01/21 16:01:43     Desc Main
                                  Document     Page 5 of 14



                       Debt Obligation and the terms of the confirmed Plan.

             b.        11 U.S.C. §362(d)(2)(A) & (B) - Debtor enjoys no equity in the

                       Collateral and the Collateral is not necessary for an effective

                       reorganization.

             WHEREFORE, Movant prays that this Court issue an Order:

             1.        Terminating or modifying the stay imposed by 11 U.S.C. 362(a)

                       allowing Movant (and any successors or assigns) to proceed under

                       applicable non-bankruptcy law to enforce its remedies in and to the

                       Collateral.

             2.        That the Order be binding and effective despite any conversion of

                       the bankruptcy case to a case under any other chapter of Title 11 of

                       the United States Code.

             3.        That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

                       waived.

             4.        For such other relief as the Court deems proper.


Dated: April 1, 2021

                                              BONIAL & ASSOCIATES, P.C.

                                              /s/ Wesley T. Kozeny
                                              Wesley T. Kozeny / # 6199471
                                              12400 Olive Blvd, Suite 555
                                              St. Louis, Missouri 63141
                                              Phone: (314) 991-0255
                                              Fax: (314) 991-6755
                                              ILBK@BonialPC.com
                                              Attorney for Toyota Motor Credit
                                              Corporation




mwsUnivMFR0000                                                                   3522-N-7294
  Case 20-81848              Doc 36         Filed 04/01/21 Entered 04/01/21 16:01:43                             Desc Main
                                             Document     Page 6 of 14
Form G-4

                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
   Debtor(s) Roberto Velez and Felicia Figueroa                           Case No.           20-81848           Chapter 13

   Moving Creditor Toyota Motor Credit Corporation                                           Date Case Filed 11/08/2020

   Nature of Relief Sought         Lift Stay        Annual Stay            Other (describe)

   Date of Confirmation Hearing                               or     Date Plan Confirmed           02/04/2021

   1.       Collateral
            a.         Home
            b.         Car Year, Make Model                      2018 TOYOTA RAV4, VIN: 2T3RFREV4JW767586
            c.         Other (describe)

   2.       Balance Owed as of Petition Date          $33,707.07
            Total of all other Liens against Collateral

   3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
            amounts and dates of all payments received from the debtor(s) post-petition.
   4.       Estimated Value of Collateral (must be supplied in all cases)       $21,275.00

   5.       Default
            a.         Pre-Petition Default
                      Number of months                               Amount:

            b.         Post-Petition Default
                      Number of months                               Amount:

                      i.           On direct payments to the moving creditor
                                  Number of months          3             Amount: $2,010.00

                      ii.          On payments to the Standing Chapter 13 Trustee
                                  Number of months                        Amount:

   6.       Other Allegations
            a.        Lack of Adequate Protection § 362(d)(1)
                     i.        No insurance
                     ii.       Taxes unpaid                 Amount
                     iii.      Rapidly depreciating asset
                     iv.       Other (describe):

            b.         No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

            c.         Other "Cause" § 362(d)(1)

                      i.           Bad Faith (describe)
                      ii.          Multiple Filings
                      iii.         Other (describe): Failure to pay per contract and confirmed Plan
            d.        Debtor's Statement of Intention regarding the Collateral
                      1. Reaffirm ii. Redeem iii.  Surrender                     iv. No Statement of Intention Filed


   Date:                    April 1, 2021                                                  /s/ Wesley T. Kozeny
                                                                                            Counsel for Movant




   mwsLFG4ILN0000                                                                                               3522-N-7294
                                                                     EXHIBIT A
Case 20-81848   Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43   Desc Main
                          Document     Page 7 of 14
Case 20-81848   Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43   Desc Main
                          Document     Page 8 of 14
Case 20-81848   Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43   Desc Main
                          Document     Page 9 of 14
Case 20-81848   Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43   Desc Main
                         Document      Page 10 of 14
Case 20-81848   Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43   Desc Main
                         Document      Page 11 of 14
Case 20-81848   Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43   Desc Main
                         Document      Page 12 of 14
Case 20-81848   Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43 Desc Main
                         Document      Page 13 of 14
                                                                EXHIBIT B
                                                               EXHIBIT C
Case 20-81848   Doc 36   Filed 04/01/21 Entered 04/01/21 16:01:43 Desc Main
                         Document      Page 14 of 14
